Citation Nr: 1804637	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran is represented by:  Barry M. Salzman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1967, including combat service in the Republic of Vietnam.  This matter comes before the Board    of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in July 2017, at which time it was remanded for further development.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board previously remanded the Veteran's claim in July 2017 to obtain    another VA medical opinion, which was provided in January 2018.  However, a supplemental statement of the case (SSOC) was not issued prior to returning the case to the Board, as required by 38 C.F.R. § 19.31(c).  Therefore, a remand is necessary for issuance of an SSOC.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his attorney an SSOC with respect to the issue of entitlement to service connection for a back disability, which considers all evidence associated with the record since the July 2013 statement of the case was issued.  If the benefit sought on appeal remains denied, the Veteran should be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




